Case 1:19-cv-03379-KAM-SJB Document 17 Filed 04/14/20 Page 1 of 2 PageID #: 115




 April 14, 2020                                                                                   Dennis C. Hopkins
                                                                                          DHopkins@perkinscoie.com
                                                                                                D. +1.212.262.6916
                                                                                                F. +1.212.977.1646

 Honorable Kiyo A. Matsumoto
 U.S. District Court, Eastern District of New York
 225 Cadman Plaza East, Courtroom 6CS
 Brooklyn, New York 11201


 Re:       Rivas v. The Hershey Company, Case No. 1:19-cv-03379-KAM-SJB

 Dear Judge Matsumoto:

 This office represents Defendant The Hershey Company (“Hershey”) in the above-referenced
 matter. On February 27, 2020, Hershey filed the fully-briefed Motion to Dismiss. See ECF Nos.
 14, 15, 16, and 17. We write to inform the court of a recent decision and order entered by the
 District Court for the Northern District of California on April 8, 2020 that addresses the same
 allegations and arguments that are at issue in our case. See Cheslow v. Ghiradelli Chocolate
 Company, 2020 WL 1701840, Case No. 19-cv-07467-PJH (N.D. Calif. April 8, 2020). We have
 attached the opinion for Your Honor’s convenience. 1

 The allegations and arguments in the Cheslow case are almost identical to the allegations and
 arguments in this case. The plaintiff in Cheslow alleged that she purchased Ghiradelli Premium
 Baking Chips Classic White Chips (the “product”) believing that the product contained white
 chocolate, but it did not. Although the plaintiff in Cheslow brought the claims under California
 law, both California and New York law apply the reasonable consumer test in determining
 whether a plaintiff has plausibly stated a claim to survive a motion to dismiss. In granting
 Ghiradelli’s motion to dismiss, the Cheslow court held that, as a matter of law, a reasonable
 consumer would not be deceived that the product contained white chocolate. Specifically, the
 court found, in part:

       •   The term “white chips” “does not define the food itself but rather defines the color of the
           food.” Id. at *5.

       •   The product labeling is not misleading. The label does not state that the product contains
           chocolate. Id. at *7.




 1
   We have attached both the ECF version of the Opinion, accessed through PACER, and the Westlaw version
 because the ECF version contains depictions of the packaging, but the Westlaw version currently does not.
Case 1:19-cv-03379-KAM-SJB Document 17 Filed 04/14/20 Page 2 of 2 PageID #: 116



 Honorable Kiyo A. Matsumoto
 April 14, 2020
 Page 2


       •   A consumer cannot ignore the ingredient list that does not include the words chocolate or
           cocoa. Id. at *7-8.

       •   The fact that the product was placed in stores near other Ghiradelli products that contain
           chocolate is not deceptive. First, there were no allegations in the complaint that the
           defendant controlled the action of third parties who stock the store shelves. Second, the
           placement of the white chips near the chocolate versions of the chips “could just as easily
           mean that the products are all made by the same manufacturer and therefore grouped
           together to distinguish from products made by other manufacturers.” Id. at 9. Third, “that
           a package marked white chips is closely placed alongside packages marked semi-sweet
           chocolate, bitter-sweet chocolate, or milk chocolate only serves to highlight the absence
           of the word ‘chocolate’ in the description of “white chips.” Id. at *9.

 For the same reasons that the court in Cheslow found that no reasonable consumer would be
 deceived as a matter of law into believing that the Ghiradelli product contained white chocolate,
 so too here, no reasonable consumer could be deceived that the Hershey product at issue in this
 case contained white chocolate. Accordingly, Hershey’s motion to dismiss should be granted.

 Should Your Honor find additional briefing on the Cheslow opinion helpful in deciding the
 pending motion to dismiss, we are happy to submit one.

 As always, we thank the Court for its attention to this matter.

 Respectfully submitted,


 /s/ Dennis Hopkins
 Dennis Hopkins
 Perkin Coie LLP

 Attorneys for Defendant The Hershey Company

 cc:       Spencer Sheehan, Esquire (via spencer@spencersheehan.com)
